DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 20 May 2021 has been entered, leaving claims 1-12, 16-20, 22-24, and 27-33 pending.

Election/Restrictions
While the 20 May 2021 election of Species A1, B1, C1, D1, and E1 is acknowledged, the pending claims as amended below are allowable, and so the species restriction as set forth in the Office action mailed on 25 March 2021 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sherry L. Murphy on 09 June 2021.

The application has been amended as follows: 

1. 	(Currently Amended) A method of forming a three-dimensional object, the method comprising:
	(a) forming a three-dimensional intermediate by polymerization of a polymerizable liquid in an additive manufacturing process, said polymerizable liquid comprising a light polymerizable component, and said three-dimensional intermediate having the same shape as, or a shape to be imparted to, said three-dimensional object;[
	(b) contacting at least a portion of said three-dimensional intermediate to a penetrant fluid, said penetrant fluid carrying a solidifiable component, and said contacting step carried out under conditions in which said solidifiable component penetrates into said three-dimensional intermediate; 
(c) optionally[
	(d) solidifying and/or curing said solidifiable component in said three-dimensional intermediate to form said three-dimensional object, wherein said three-dimensional intermediate comprise a first member of a reactive pair and said solidifiable component comprises a second member of said reactive pair which is not sufficient to solidify and/or cure in the absence of said first member.


said contacting step (b) is carried out under conditions in which said three-dimensional intermediate physically swells; and[
said separating step (c) and/or said solidifying and/or curing step (d) is carried out under conditions in which said three-dimensional intermediate physically shrinks.

	7. 	(Currently Amended) The method of claim 1, wherein said forming step is carried out by bottom-up stereolithography[

	10. 	(Currently Amended) The method of claim 1, wherein said contacting step (b) is carried out at a temperature greater than ambient [ at a pressure greater than atmospheric pressure.

	11. 	(Rejoined; Previously Presented) The method of claim 1, wherein said penetrant fluid comprises a densified fluid.

12.  	(Rejoined; Previously Presented) The method of claim 1, wherein said penetrant fluid comprises carbon dioxide.

16. 	(Currently Amended) The method of claim 1, wherein:
said polymerizable liquid and said three-dimensional intermediate comprise[ the first member of a reactive pair, and[



	19. 	(Currently Amended) The method of claim 1, wherein said solidifying and/or curing step[ (d) is carried out under conditions in which said intermediate degrades and forms a constituent necessary for the solidifying and/or curing of said solidifiable component.

 (b) is carried out while said object is adhered to a carrier platform; and optionally[(d) is carried out after said object is removed from said carrier platform.

	23. 	(Currently Amended) The method of claim 1, wherein said solidifying and/or curing step (d) is carried out by: 
	(i) heating and/or microwave irradiating said solidifiable component; 
	(ii) irradiating said solidifiable component with light at a defined wavelength[
	(iii) contacting said solidifiable component to water; and/or
	(iv) contacting said solidifiable component to a catalyst.

	29. 	(Currently Amended) The method of claim 28, wherein said irradiating and/or said advancing steps are carried out while also concurrently: continuously maintaining a dead zone of polymerizable liquid in contact with said build surface, and continuously maintaining a gradient of polymerization zone between said dead zone and said solid polymer scaffold and in contact with each thereof, said gradient of polymerization zone comprising said[ polymerizable liquid in partially cured form.

30. 	(Currently Amended) The method of claim 29, wherein said optically transparent member comprises a semipermeable member, and said continuously maintaining a dead zone is carried out by feeding an inhibitor of polymerization through said[ semipermeable member, thereby creating a gradient of the inhibitor in said dead zone and optionally in at least a portion of said gradient of polymerization zone.

34.	(New) The method of claim 7, wherein said bottom-up stereolithography comprises continuous liquid interface production.

35.	(New) The method of claim 1, wherein said optional step (c) is carried out.

(d) is carried out after said object is removed from said carrier platform.

37.	(New) The method of claim 30, wherein a gradient of the inhibitor is created in at least a portion of said gradient of polymerization zone.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to perform bottom-up stereolithography, and while it is generally known to contact a three-dimensional object with an impregnant or penetrant fluid and then to cure or solidify the fluid or a component thereof, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby the claimed three-dimensional intermediate is formed as claimed and from the claimed composition before the claimed contacting is performed with the claimed penetrant fluid comprising a solidifiable component and then solidifying and/or curing as claimed, with the intermediate comprising the claimed first member of a reactive pair and the solidifiable component comprising the claimed second member of the reactive pair which is not sufficient to solidify and/or cure in the absence of the first member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of steps and features as outlined further under the Reasons for Allowance above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742